Yesawich, Jr., J.,
concurs in a memorandum. Yesawich, Jr., J. (concurring). I am unable to agree with County Court’s conclusion that the missing witness’s testimony would necessarily be cumulative (see, People v Dillard, 96 AD2d 112, 116-117). Nevertheless, I vote to affirm the conviction because I find nothing in the record indicating that defendant, when requesting the missing witness charge, carried his burden of *1092showing that the uncalled witness could be expected to testify favorably to the People’s cause (see, People v Dianda, 70 NY2d 894, 896; People v Gonzalez, 68 NY2d 424, 428).